DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s election without traverse of Group I, claims 1-7 and 9-16 in the reply filed on 9/14/2022 is acknowledged.
Claims 1-16 are pending.
Claim 8 is withdrawn from consideration. 
Claims 1-7 and 9-16 are rejected. 

Election/Restrictions
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/2022.

Information Disclosure Statement
	The information disclosure statement filed 1/28/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. The IDS has been placed in the application file, but the information crossed out has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 6, 10, 11, 14, and 16 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. MPEP 2173.05(h). In the present case, claim 4 recites, “wherein the acid is selected from the group of acids comprising acetic acid, propionic acid, sorbic acid, lactic acid, pyruvic acid and phosphoric acid” (emphasis added). The open-ended term (comprising) creates an open list of alternatives. As such, it is unclear what other alternatives are intended to be encompassed by the claim.
Claims 6, 10, 11, and 16 are indefinite because it is not clear whether the concentration (0.1 to 5 wt. %) applies to both the adjuvant and the modifier or whether the concentration (0.1 to 5 wt. %) only to the adjuvant. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 is rejected because it fails to further limit the subject matter of the claim upon which it depends. Claim 15 depends from claim 7. 
Claim 7
Claim 15
wherein the concentrate further comprises c) 0.1 to 30 wt.% of a further ingredient from the group of feed additives admitted in feed, the further ingredient being selected from the group consisting of salts, trace elements and amino acids.
wherein the solution further comprises: d) 0.1 to 30 wt. % of a further ingredient from the group of feed additives admitted in feed, the further ingredient being selected from the group consisting of salts, trace elements and amino acids. 


Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gastner, US 2012/0141383 A1. 
Regarding claim 1: Gastner discloses a solution (aqueous or aqueous-ethanolic solutions, para 0039). 
Gastner discloses 1.0 to 33.0 wt.% (up to 90.0 wt. %, 30 to 80.0 wt. %, para 0038) of a creatine component (para 0038). Gastner discloses the creatine component may be N-(aminoiminomethyl)-2-aminoethanoic acid (guanidinoacetic acid, para 0019). 
Gastner discloses at least 2.0 wt.% (between 0.1 and 90.0 wt. %, para 0024) of a buffer (para 0024). Gastner discloses the buffer may be formic acid (para 0021). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a concentrate comprising a solution of N-(aminoiminomethyl)-2-aminoethanoic acid (guanidinoacetic acid) and formic acid because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. In the present case, Gastner discloses the components may be selected to form a solution. As such, selection of the components is prima facie obvious. 
wherein ingredient a) is present in the solution in dissolved form 
In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01.
Gastner does not expressly state the N-(aminoiminomethyl)-2-aminoethanoic acid (guanidinoacetic acid) is in dissolved form. However, one having ordinary skill in the art at the time of invention would understand and expect the N-(aminoiminomethyl)-2-aminoethanoic acid (guanidinoacetic acid) is in dissolved form. Gastner discloses a solution (aqueous or aqueous-ethanolic solutions, para 0039). Gastner discloses N-(aminoiminomethyl)-2-aminoethanoic acid (guanidinoacetic acid, para 0019). An acid in a solution implies the acid is dissolved in the solution.  
Claims 2, 9, 10, and 12 
Regarding claim 2: Gastner discloses the preparation can be an aqueous solution (para 0039). Gastner discloses exemplary embodiments comprising aqueous solutions (fruit juice and water, para 0043). 
Gastner does not expressly disclose the concentration of water.
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  
In the terminology of MPEP 2144.05 II, the concentration of water represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such it is not such an invention as will sustain a patent. 
In the terminology of In re Levin, the concentration of water represents nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claim 9: Gastner discloses 0.1 to 55 wt.% (para 0028) of at least one further acid or a salt thereof (sodium acetate, sodium citrate, sodium ascorbate, sodium tartrate, and sodium lactate, para 0027).
Regarding claim 10: Gastner discloses a modifier (physiologically active compounds, para 0030). Gastner discloses 0.1 to 55 wt.% (para 0028) of at least one formulation adjuvant (sodium salts, para 0027).
Regarding claims 12: Gastner discloses 0.1 to 55 wt.% (para 0028) of at least one feed additive that is a salt (sodium salts, para 0027).
Claims 3-5, 11 and 13
Regarding claim 3: Gastner discloses 0.1 to 55 wt.% (para 0028) of at least one further acid or a salt thereof (sodium acetate, sodium citrate, sodium ascorbate, sodium tartrate, and sodium lactate, para 0027).
Regarding claim 4: Gastner discloses sodium acetate (para 0027).
Regarding claim 5: Gastner discloses alkaline or alkaline earth salts of the acid (sodium, sodium acetate, para 0027). 
Regarding claim 11: Gastner discloses a modifier (physiologically active compounds, para 0030). 
Additionally, Gastner discloses 0.1 to 55 wt.% (para 0028) of at least one further acid or a salt thereof (sodium acetate, sodium citrate, sodium ascorbate, sodium tartrate, and sodium lactate, para 0027). Gastner’s 0.1 to 55 wt.% acid salt is encompassed within the breadth of both of claim 3’s “at least one further acid or a salt thereof” and claim 11’s “at least one formulation adjuvant and/or a modifier”. One may label a portion of Gastner’s 0.1 to 55 wt.% acid salt as claim 3’s “at least one further acid or a salt thereof” and another portion as claim 11’s “at least one formulation adjuvant and/or a modifier” to arrive at overlapping ranges for both claims 3’s “0.1 to 55 wt.% of at least one further acid or a salt thereof” and claim 11’s “0.1 to 5 wt. % of at least one formulation adjuvant and/or a modifier”. 
Finally, the discussions of MPEP 2144.05 II and In re Levin apply here as above. In the present case, the of claim 3’s concentration of “at least one further acid or a salt thereof” and claim 11’s concentration of “at least one formulation adjuvant and/or a modifier” represent the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such it is not such an invention as will sustain a patent. In the terminology of In re Levin, the concentrations represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claim 13: Gastner discloses 0.1 to 55 wt.% (para 0028) of at least one further acid or a salt thereof (sodium acetate, sodium citrate, sodium ascorbate, sodium tartrate, and sodium lactate, para 0027). Gastner’s 0.1 to 55 wt.% acid salt is encompassed within the breadth of both of claim 3’s “at least one further acid or a salt thereof” and claim 13’s “further ingredient being . . . salts". One may label a portion of Gastner’s 0.1 to 55 wt.% acid salt as claim 3’s “at least one further acid or a salt thereof” and another portion as claim 13’s ““further ingredient being . . . salts" to arrive at overlapping ranges for both claims 3’s “0.1 to 55 wt.% of at least one further acid or a salt thereof” and claim 13’s “0.1 to 30 wt. % of . . . further ingredient being . . . salts". 
Additionally, the discussions of MPEP 2144.05 II and In re Levin apply here as above. In the present case, the of claim 3’s concentration of “at least one further acid or a salt thereof” and claim 13’s concentration of “further ingredient being . . . salts” represent the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such it is not such an invention as will sustain a patent. In the terminology of In re Levin, the concentrations represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Claims 6 and 14
Regarding claim 6: Gastner discloses a modifier (physiologically active compounds, para 0030). Gastner discloses 0.1 to 55 wt.% (para 0028) of at least one formulation adjuvant (sodium salts, para 0027).
Regarding claim 14: 
Alternative 1) Claim 6 as a modifier: 
Gastner discloses a modifier (physiologically active compounds, para 0030). Gastner discloses 0.1 to 55 wt.% (para 0028) of at least one feed additive that is a salt (sodium salts, para 0027).
Alternative 2) Claim 6 as 0.1 to 5 wt. % of at least one formulation adjuvant: Gastner discloses 0.1 to 55 wt.% (para 0028) of at least one further acid or a salt thereof (sodium acetate, sodium citrate, sodium ascorbate, sodium tartrate, and sodium lactate, para 0027). Gastner’s 0.1 to 55 wt.% acid salt is encompassed within the breadth of both of claim 6’s “at least one formulation adjuvant” and claim 14’s “further ingredient being . . . salts”. One may label a portion of Gastner’s 0.1 to 55 wt.% salt as claim 6’s “at least one formulation adjuvant” and another portion as claim 14’s “further ingredient being . . . salts” to arrive at overlapping ranges for both claims 6’s “0.1 to 5 wt. % of at least one formulation adjuvant” and claim 14’s “0.1 to 30 wt. % of a . . . further ingredient being . . . salts”. 
Claims 7 and 15 
Regarding claims 7 and 15: Gastner discloses 0.1 to 55 wt.% (para 0028) of at least one feed additive that is a salt (sodium salts, para 0027).
Regarding claim 16: With respect to the concentration of water, the discussions of MPEP 2144.05 II and In re Levin apply here as above. 
With respect to the limitations “at least one further acid or a salt thereof”; “at least one formulation adjuvant and/or a modifier”; and “a further ingredient. . . being. . . salts”: 
Gastner discloses at least one further sodium salt (para 0027) in concentration ranges including 0.1 to 75.0 wt. %; 1.0 to 55.0 wt. %; and 5.0 to 10.0 wt. % (para 0028).
Gastner’s sodium salts are encompassed within the breadth of all of  “at least one further acid or a salt thereof”; “at least one formulation adjuvant and/or a modifier”; and “a further ingredient. . . being. . . salts”. One may label a portion of Gastner’s 0.1 to 55 wt.% salt as “at least one further acid or a salt thereof”; another portion as “at least one formulation adjuvant and/or a modifier”; and a third portion as “a further ingredient. . . being. . . salts” to arrive at overlapping ranges for the recited “at least one further acid or a salt thereof”; “at least one formulation adjuvant and/or a modifier”; and “a further ingredient. . . being. . . salts”. 
Additionally, the discussions of MPEP 2144.05 II and In re Levin apply here as above. In the present case, the concentrations of “at least one further acid or a salt thereof”; another portion as “at least one formulation adjuvant and/or a modifier”; and a third portion as “a further ingredient. . . being. . . salts” represent the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such it is not such an invention as will sustain a patent. In the terminology of In re Levin, the concentrations represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619